UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 08-2092


ARMANDO ALDUNATE SOTO,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   June 9, 2009                   Decided:   July 2, 2009


Before WILKINSON, MOTZ, and KING, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Ronald D. Richey, LAW OFFICE OF RONALD D. RICHEY, Rockville,
Maryland, for Petitioner.    Michael F. Hertz, Acting Assistant
Attorney General, William C. Peachey, Assistant Director, Carol
Federighi, Office of Immigration Litigation, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Armando         Aldunate          Soto,      a      native     and       citizen     of

Bolivia,       petitions        for       review       of    an    order      of   the    Board    of

Immigration        Appeals          (“Board”)      dismissing           his   appeal       from   the

immigration judge’s order denying his applications for asylum,

withholding from removal and withholding under the Convention

Against Torture (“CAT”).                  We deny the petition for review.

               The       INA    authorizes         the      Attorney        General      to     confer

asylum on any refugee.                   8 U.S.C. § 1158(a) (2006).                  It defines a

refugee as a person unwilling or unable to return to his native

country       “because         of    persecution            or    a     well-founded       fear    of

persecution             on     account       of        race,          religion,      nationality,

membership in a particular social group, or political opinion.”

8   U.S.C.     § 1101(a)(42)(A)             (2006).              “Persecution       involves      the

infliction         or     threat     of    death,        torture,        or   injury      to    one’s

person or freedom, on account of one of the enumerated grounds.

.   .   .”    Li     v.      Gonzales,      405    F.3d          171,   177   (4th       Cir.   2005)

(internal quotation marks and citations omitted).

               An alien “bear[s] the burden of proving eligibility

for asylum,” Naizgi v. Gonzales, 455 F.3d 484, 486 (4th Cir.

2006);       see   8      C.F.R.     §    1208.13(a)         (2009),        and    can    establish

refugee status based on past persecution in his native country

on account of a protected ground.                                 8 C.F.R. § 1208.13(b)(1)

(2009).         Without         regard      to     past      persecution,          an    alien    can

                                                   2
establish     a     well-founded         fear     of      persecution       on    a   protected

ground.       Ngarurih       v.       Ashcroft,      371     F.3d    182,    187      (4th   Cir.

2004).

              The     well-founded            fear      standard         contains       both     a

subjective and an objective component.                             The objective element

requires a showing of specific, concrete facts that would lead a

reasonable        person    in    like       circumstances          to   fear     persecution.

Gandziami-Mickhou          v.     Gonzales,         445     F.3d    351,    353       (4th   Cir.

2006).        “The    subjective          component          can    be    met     through      the

presentation         of     candid,          credible,        and        sincere      testimony

demonstrating a genuine fear of persecution . . . . [It] must

have   some       basis    in    the    reality        of    the    circumstances        and    be

validated with specific, concrete facts . . . and it cannot be

mere irrational apprehension.”                      Li, 405 F.3d at 176 (internal

quotation marks and citations omitted).

              A    determination         regarding          eligibility      for      asylum    or

withholding of removal is affirmed if supported by substantial

evidence on the record considered as a whole.                                   INS v. Elias-

Zacarias, 502 U.S. 478, 481 (1992).                         Administrative findings of

fact, including findings on credibility, are conclusive unless

any reasonable adjudicator would be compelled to decide to the

contrary.         8 U.S.C. § 1252(b)(4)(B) (2006).                        Legal issues are

reviewed de novo, “affording appropriate deference to the BIA’s

interpretation        of        the    INA    and      any    attendant          regulations.”

                                                3
Lin v. Mukasey, 517 F.3d 685, 691-92 (4th Cir. 2008).                                  This

court   will      reverse    the   Board       only    if   “the   evidence       .    .   .

presented was so compelling that no reasonable factfinder could

fail    to   find    the     requisite     fear        of   persecution.”         Elias-

Zacarias, 502 U.S. at 483-84; see Rusu v. INS, 296 F.3d 316, 325

n.14 (4th Cir. 2002).

             We     find    substantial       evidence       supports     the    Board’s

finding that Soto did not belong to a particular social group

that would warrant asylum or withholding from removal.                            See In

re C-A-, 23 I. & N. Dec. 951, 961 (BIA 2006) (non-criminal drug

informant      working      against    a   drug       cartel   does     not     have   the

requisite social visibility to constitute a particular social

group).      Likewise, we find substantial evidence supports the

Board’s finding that Soto’s family in this instance was not a

particular social group warranting that he be granted asylum or

withholding from removal.              See Lopez-Soto v. Ashcroft, 383 F.3d

228, 235-36 (4th Cir. 2004) (substantial evidence supported the

Board’s decision that Petitioner did not show he was targeted

because of family membership).                 Insofar as Soto argues he was

targeted by drug traffickers for his political opinion, this

court does not have jurisdiction to review the claim because he

did not raise the claim on appeal to the Board.                       See Gandziami-

Mickhou,     445    F.3d    at   359   n.2.       We    further    find    substantial



                                           4
evidence supports the Board’s finding that Soto was not eligible

for relief under the CAT.

           Accordingly,   we   deny       the   petition   for     review.      We

dispense   with   oral    argument    because       the    facts     and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                             PETITION DENIED




                                      5